Order denying defendants’ motion for a bill of particulars reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of directing that plaintiff furnish a bill of particulars of the goods sold and delivered to the defendants between January 1, 1929, and March 6, 1930, stating the articles delivered, the agreed price or reasonable value thereof, and the time and place of delivery. The plaintiff has brought an action for goods sold and delivered and defendants have interposed a denial. In the circumstances they are entitled to know what goods the plaintiff claims it sold and delivered to defendants during the period mentioned. The particulars should be furnished within five days from service of a copy of the order herein. Kapper, Hagarty, Seudder and Davis, JJ., concur; Lazansky, P. J., not voting.